DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.

Claim Objections
Claims 1, 11, 14, 16, and 17 are objected to because of the following informalities: 
claims 1, 16, and 17 recite “core or execution of tasks”, but it should be “core for execution of tasks”;
claim 11 recites “each of at least at least two”; and 
claim 14 recites “at least one tasks” which is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Lines 5-7 recite “the container” but it is unclear which container is referred to here because there are a plurality of containers. 

As per claim 9:
	Lines 8-9 recite “the selected container has been ascertained for several tasks” but it is unclear what is being ascertained (ie. What information regarding the tasks associated with the selected container is being ascertained?).

As per claim 10:
	Lines 1-2 recite “a corresponding task”, but is unclear what the task corresponds to.
Lines 1-3 recite “a corresponding task being ascertained for each of the at least one computing core” but it is unclear what is being ascertained. Additionally, line 3 recites “the corresponding task” but above it recites “a corresponding task being ascertained for each of the at least one computing core”, implying that there is more than one task. Therefore, it is unclear which task “the corresponding task” refers to in line 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borg et al. (US 20170161097 A1 herein Borg).

As per claim 1, Borg teaches a computer-implemented method for planning computing-time resources of a computing device having at least one computing core or execution of tasks, comprising the following steps (Fig. 2; 6 control unit; 16a/16b processor core; [0017] lines 1-2 Control unit 6 according to the present invention, for instance, includes two processor cores 16a and 16b; [0020] lines 1-9 Virtual system resource 26 is developed in such a way that access by applications 30, 32 to operating means 24 standing behind virtual operating means 26 is carried out according to a priority-scheduling method. From the point of view of applications 30, 32, each has unrestricted access to an exclusively utilized system resource. In reality, however, system resource 26 is merely a virtual system resource and controls the access of applications 30 and 32 to real system resource 24; [0022] lines 1-3 First processor core 16a of microcontroller unit 22 is used only by application 30, which accesses processor core 16a directly; [0027] lines 6-7 a system resource that is used by multiple applications 30, 32 during the run time): 
furnishing a plurality of containers, a priority being associated with each of the containers ([0019] lines 3-7 First application 30 (as container) encompasses application software 10a, operating system 12a and basic software 14a. Second application 32 includes application software 10b, operating system 12b, and basic software 14b; [0020] lines 12-18 The shorter the period length of application 30, 32, the higher its priority. An application 30, 32 that is to be executed frequently has a short period length and thus a higher priority. An application 30, 32 having a short period ; 
associating at least one of the tasks with at least one of the containers ([0019] lines 3-7 First application 30 (as container) encompasses application software 10a (as task), operating system 12a and basic software 14a. Second application 32 includes application software 10b, operating system 12b, and basic software 14b); and 
associating each of the containers with the at least one computing core ([0024] lines 7-11 As illustrated in FIG. 2, for instance, applications 30 and 32 can be adopted without modifications provided the corresponding processor core 16a and 16b is essentially the same as that which previously existed on the individual control unit.).

As per claim 2, Borg teaches the method as recited in claim 1, wherein each of the containers has a respective static priority associated with it ([0020] lines 9-13 Each application 30, 32 is assigned a period length. Applications 30, 32 access the real, actually existing, system resource 24 as a function of the period length with the aid of virtual system resource 26. The shorter the period length of application 30, 32, the higher its priority; The containers (applications 30, 32) have a static priority because they are assigned a period length and priority depends on period length.).

As per claim 10, Borg teaches the method as recited in claim 1, wherein a corresponding task being ascertained for each of the at least one computing core and an execution of the corresponding task being carried out (Fig. 2; [0022] lines 1-3 First processor core 16a of microcontroller unit 22 is used only by application 30, which accesses processor core 16a directly; [0024] lines 7-11 As illustrated in FIG. 2, for instance, applications 30 and 32 can be adopted without modifications provided the corresponding processor core 16a and 16b is essentially the same as that which previously existed on the individual control unit; [0019] lines 3-7 First application 30 encompasses application software 10a (as task), operating system 12a and basic software 14a. Second application 32 includes application software 10b (as task), operating system 12b, and basic software 14b).

As per claim 16, it is an apparatus claim of claim 1, so it is rejected for the same reasons as claim 1 above. 

As per claim 17, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Borg teaches a non-transitory computer-readable storage medium on which is stored instructions for planning computing-time resources of a computing device having at least one computing core or execution of tasks, the instructions, when executed by a computer, causing the computer to perform the following steps (Fig. 2, 6 control unit; 16a/16b processor core; [0030] lines 1-5 memory areas may be combined, for instance. In a code generation step 50, a program code 51 is generated as a function of code templates 52. Code templates 52 include individual, previously prepared code segments; [0020] lines 1-4 Virtual system resource 26 is developed in such a way that access by applications 30, 32 to operating means 24 standing behind virtual operating means 26 is carried out according to a priority-scheduling method; [0027] lines 6-7 a system resource 

As per claim 18, Borg teaches the method as recited in claim 1, wherein the computing- time resources are for an operating system for the computing device ([0019] lines 1-7 Hypervisor unit 20 includes a virtual system resource 26, which provides communications interface 24 of a first application 30 and a second application 32. First application 30 encompasses application software 10a, operating system 12a and basic software 14a. Second application 32 includes application software 10b, operating system 12b, and basic software 14b; [0025] lines 6-8 only system resources are virtualized that are used by two applications 30, 32 during the run time).

As per claim 19, Borg teaches the method as recited in claim 1, wherein the computing- time resources are for a hypervisor for controlling virtual machines ([0025] lines 5-8 a hypervisor unit 20 is created in which only system resources are virtualized (as virtual machine) that are used by two applications 30, 32 during the run time; Virtual machine is taught because a virtual machine is a virtualization of a computing system.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Borg, as applied to claim 1 above, in view of Venkatesh et al. (US 10459769 B2 herein Venkatesh).

As per claim 3, Borg teaches the method as recited in claim 1. 
Borg fails to teach wherein at least one of the containers has a resource budget associated with it, the resource budget characterizing computing-time resources for tasks associated with the container.

However, Venkatesh teaches wherein at least one of the containers has a resource budget associated with it, the resource budget characterizing computing-time resources for tasks associated with the container (Col. 9 lines 9-18 The registry is a module that keeps track of all the containers and host. The registry stores resource information including running and stopped services with respect to the containers. The registry also stores running and stopped containers with respect to hosts. The registry stores the resource origin information, which is the Docker host on which container is running. The registry is also configured to store one or more of the lease information, the scheduler information, the resource threshold limits, which are preferably minimum and maximum values,).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Borg with the teachings of Venkatesh because Venkatesh’s teaching of resource threshold limits provides a maximum amount of resources that can be provided to a container (see Venkatesh, Col. 3 lines 33-37 According to 
	
As per claim 4, Borg teaches the method as recited in claim 1.
Borg fails to teach wherein at least one of the containers has a budget replenishment strategy associated with it.

However, Venkatesh teaches wherein at least one of the containers has a budget replenishment strategy associated with it (Col. 3 lines 33-37 According to one aspect of the invention, resource allocation is increased for those containers whose resource utilization is about 95 percent of its allocated resource and less than a maximum resource limit for the container.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Borg with the teachings of Venkatesh because Venkatesh’s teaching of replenishing resources on a container allows for adequate resources to be provided (Col. 3 lines 52-55 If all of the resources are not fully utilized or not enough free resource are available to satisfy all the containers (475) resources are increased for the containers using incremental resource allocation).
	
As per claim 5, Borg and Venkatesh teach the method as recited in claim 3. Venkatesh specifically teaches wherein the at least one of the containers has a budget replenishment strategy associated with it, the budget replenishment strategy characterizing at least one of the following elements: a) a point in time of a replenishment of the resource budget associated with the container; b) an extent of the replenishment of the resource budget associated with the container (Col. 9 lines 13-18 The registry stores the resource origin information, which is the Docker host on which container is running. The registry is also configured to store one or more of the lease information, the scheduler information, the resource threshold limits, which are preferably minimum and maximum values; Col. 3 lines 52-58 If all of the resources are not fully utilized or not enough free resource are available to satisfy all the containers (475) resources are increased for the containers using incremental resource allocation in step S500. Incremental resource allocation is a ratio of actual resource required by the container to total resource required by all containers times the total free available resource; Col. 4 lines 12-17 The ECMS addresses the three conditions, which are: when there are enough free resources is available to satisfy the all the containers that require resource, when there are not enough free resource available to satisfy all the containers, and when incremental resource allocation is required.).

As per claim 6, Borg and Venkatesh teach the method as recited in claim 3. Venkatesh specifically teaches wherein the resource budget is replenished periodically and/or at static, specified points in time and/or depending on a previous consumption of computing-time resources associated with the resource budget (Col. 3 lines 52-58 If all of the resources are not fully utilized or not enough free resource are available to satisfy all the containers (475) resources are increased for the containers using incremental resource allocation in step S500. Incremental resource allocation is a ratio of actual resource required by the container to total resource required by all containers times the total free available resource; Col. 3 lines 33-37 when incremental resource allocation is required.).

As per claim 7, Borg and Venkatesh teach the method as recited in claim 3. Venkatesh specifically teaches wherein the at least one of the containers has a budget retention strategy associated with it, the budget retention strategy characterizing a behavior of the container with regard to a resource budget that is not immediately used (Col. 3 lines 46-51 If the resource utilization for a given container is less than 80 percent of the allocated resource and greater than a minimum resource limit of the container, allocated resources for the container are decreased (deallocated) thereby increasing the free resource available in the free resource pool.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borg and Venkatesh, as applied to claim 7 above, in view of Hovhannisyan et al. (US 20210027401 A1 herein Hovhannisyan).

As per claim 8, Borg and Venkatesh teach the method as recited in Claim 7. Venkatesh specifically teaches the budget retention strategy (Col. 3 lines 46-51 If the resource utilization for a given container is less than 80 percent of the allocated resource and greater than a minimum .

Borg and Venkatesh fail to teach wherein the budget retention strategy provides that a) the resource budget of the container expires at a or the point in time of a replenishment of the resource budget associated with the container provided no task is ready to use the resource budget associated with the container; and/or that b) the resource budget of the container continues to be reserved for tasks still arriving.

However, Hovhannisyan teaches wherein the budget retention strategy provides that a) the resource budget of the container expires at a or the point in time of a replenishment of the resource budget associated with the container provided no task is ready to use the resource budget associated with the container; and/or that b) the resource budget of the container continues to be reserved for tasks still arriving ([0058] lines 11-14 The host OS constrains container access to physical resources, such as CPU, memory and data storage, preventing a single container from using all of a host's physical resources; [0106] lines 1-3 RC is the reserved capacity of the resource to avoid failure or reserved capacity for an upcoming workload; [0125] lines 10-11 Balance optimizes workloads of virtual objects across the resource pool).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Borg and Venkatesh with the teachings of .

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borg, as applied to claim 1 above, in view of Hildrum et al. (US 9886306 B2 herein Hildrum).

As per claim 9, Borg teaches the method as recited in claim 1.
Borg fails to teach further comprising the following steps: ascertaining for each of the tasks that is ready, a respective first container having a not insignificant resource budget, to obtain first containers; selecting one of the ascertained first containers having a highest priority to obtain a selected container such that when the selected container has been ascertained for several tasks, that task of the several tasks which has a highest priority is selected.

However, Hildrum teaches further comprising the following steps: ascertaining for each of the tasks that is ready, a respective first container having a not insignificant resource budget, to obtain first containers (Col. 6 lines 58-59 Applications submit allocation requests to X-Schedule to obtain the containers needed to execute their tasks; Col. 7 lines 6-11 X-Schedule examines each free, owned container and maintains a numerical score indicating how well the attributes of the candidate container satisfy the requirements of the request. Attribute mismatches can eliminate the container from consideration; Col. 7 lines 13-15 A container whose resource dimensions do not include at least those of the request will also be eliminated.); 
selecting one of the ascertained first containers having a highest priority to obtain a selected container such that when the selected container has been ascertained for several tasks, that task of the several tasks which has a highest priority is selected (Col. 7 lines 24-26 After all free containers have been considered, the free container with the highest score is allocated to the application; Col. 6 lines 63-67 when X-Schedule attempts to fulfill allocation requests for an application, X-Schedule will satisfy requests in a request priority order, as specified by the application, from highest to lowest.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Borg with the teachings of Hildrum because Hildrum’s teaching of selecting the highest priority application allows for the most important application to be run first and selecting the highest priority container allows for the most suitable container to be selected for the application (see Hildrum, Col. 6 lines 65-67 X-Schedule will satisfy requests in a request priority order, as specified by the application, from highest to lowest; Col. 7 lines 6-11 X-Schedule examines each free, owned container and maintains a numerical score indicating how well the attributes of the candidate container satisfy the requirements of the request. Attribute mismatches can eliminate the container from consideration.).
	
As per claim 11, Borg teaches the method as recited in claim 1.
Borg fails to teach wherein each of at least at least two of the containers being used as a static, slack pool, a container of the plurality of containers having a highest priority being used as a first slack pool, and/or a container of the plurality of the containers having a lowest priority being used as a second slack pool.

	However, Hildrum teaches wherein each of at least at least two of the containers being used as a static, slack pool, a container of the plurality of containers having a highest priority being used as a first slack pool, and/or a container of the plurality of the containers having a lowest priority being used as a second slack pool (Col. 6 lines 20-25 X-Schedule maintains, for each application, the set of containers that the given application owns, and tracks which of those containers have been assigned by the scheduler to an application in which to execute tasks, along with the application to which the containers have been assigned; Col. 7 lines 24-27 After all free containers have been considered, the free container with the highest score is allocated to the application. The container is inserted into the in-use list of the application in preemption priority order (lowest to highest); Col. 7 line 35-41 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications. The free containers of each application are enumerated and subjected to a scoring mechanism similar to the one described above; Col. 7 lines 60-62 After enumerating all applications and their free containers, the container with the highest score is chosen and allocated to the requesting application;).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Borg with the teachings of Hildrum because Hildrum’s teaching of utilizing unused containers to fulfill application requests allows for applications associated with a container to be run even if the associated container cannot satisfy application requests (see Hildrum, Col. 7 lines 35-38 X-Schedule should try first to satisfy 

As per claim 12, Borg and Hildrum teach the method as recited in claim 11. Hildrum specifically teaches wherein at least one of the tasks is associated a) with at least one of the containers other than the first slack pool, and b) additionally with the first slack pool (Col. 7 lines 35-38 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are available, X-Schedule is to fulfill the request from the unused containers of other sharing applications; Col. 13 lines 11-15 herein the type of container to be used to satisfy the request includes one of…(ii) unused containers of sharing platforms only after containers owned by the given platform have been exhausted; Col. 7 lines 60-62 After enumerating all applications and their free containers, the container with the highest score is chosen and allocated to the requesting application.).

As per claim 13, Borg and Hildrum teach the method as recited in claim 11. Hildrum specifically teaches at least one of the tasks is associated a) with at least one of the containers other than the second slack pool, and b) additionally with the second slack pool (Col. 6 lines 20-25 X-Schedule maintains, for each application, the set of containers that the given application owns, and tracks which of those containers have been assigned by the scheduler to an application in which to execute tasks, along with the application to which the containers have been assigned; Col. 7 lines 35-38 X-Schedule should try first to satisfy the request from the containers owned by the given application, and if no suitable containers are .

As per claim 14, Borg and Hildrum teach the method as recited in claim 11. Hildrum specifically teaches at least one tasks is associated only with the first slack pool or only with the second slack pool (Col. 8 lines 1-7 Non Owned requests indicate to X-Schedule that X-Schedule should attempt to satisfy the request using only containers that the requesting application does not own. Accordingly, such an embodiment of the invention includes using an algorithm that is identical to the second step of OwnedFirst, trying to satisfy a request using free containers from applications other than the requesting application.).

As per claim 15, Borg and Hildrum teach the method as recited in claim 11. Hildrum specifically teaches wherein at least one of the tasks is associated with the first slack pool and with the second slack pool, and with at least one further one of the containers (Col. 6 lines 20-25 X-Schedule maintains, for each application, the set of containers that the given application owns, and tracks which of those containers have been assigned by the scheduler to an application in which to execute tasks, along with the application to which the containers have been assigned; Col. 8 lines 31-34 Containers owned by other applications are examined (in preemption priority order from low to high) using the same scoring system as above; Col. 9 lines 38-39 assign an in-use, non-owned container).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195